Title: From George Washington to Timothy Pickering, 29 December 1782
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Decr 29th 1782
                        
                        You will please to take immediate measures to dissolve the chain of Dragoons, and discharge the Expresses
                            stationed between this and Boston; assuring them and the People who have furnished Provisions & Forage that the
                            Accounts will be paid as soon as they can be sent to Philadelphia and the Money obtained—Sheldon’s Dragoons are to join
                            their Corps.
                        An accurate state of the Expences properly attested will be wanted immediately to be transmitted to the
                            Minister of France. I am Sir Your Most Obedient Servant
                        
                            Go: Washington
                        
                    